December 8, 1994
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 94-1719

                  U.S. DEPARTMENT OF LABOR,

                     Plaintiff, Appellee,

                              v.

            TOTAL PROPERTY SERVICES, INC., ET AL.,

                   Defendants, Appellants.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Douglas P. Woodlock, U.S. District Judge]                                                                 

                                         

                            Before

                      Cyr, Circuit Judge,                                                    
                Bownes, Senior Circuit Judge,                                                        
                  and Stahl, Circuit Judge.                                                      

                                         

James Lawson on brief pro se.                        
Thomas S. Williamson,  Jr., Solicitor of Labor, Monica  Gallagher,                                                                             
Associate  Solicitor,   William  J.   Stone,  Counsel   for  Appellate                                                   
Litigation, and Joan  Brenner, Attorney, U.S. Department  of Labor, on                                     
brief for appellee.

                                         

                                         

          Per Curiam.  We have reviewed the record and briefs                                

and now  affirm  the default  judgment  entered below.    The

district court  implicitly authorized the  extension of  time

for  service  when  it  granted the  Secretary's  motion  for

appointment of a special process  server, vacated its July 6,

1993  judgment  of  dismissal, and  granted  the  Secretary's

motion  for  entry  of  a  default  judgment.      We  reject

appellant's hypertechnical  reading of  Fed. R. Civ.  P. 4(j)

and 6(b)(2), and we find no abuse of the court's considerable

discretion in extending the time for service.  Similarly, the

court  did not  abuse its  discretion in  denying appellant's

motion to vacate the default judgment.

          Affirmed.